department of the treasury internal_revenue_service washington d c t date ct c lil f999 pb - contact person id number ope ld-t- telephone number dear sir madam you are requesting a ruling that the reorganization of a adversely affect the tax-exempt or public charity status of j generate any unrelated_business_taxable_income under sec_511 internal_revenue_code mo ’ f will not or c nor of the facts background f is exempt under sec_501 described in sec_509 a j and a are exempt under sec_501 c sec_509 b a iii of the code and a of the code of the code and is f is the sole member of an organization j and a is described in sec_509 is described in and of the code j f conducts programs of education in clinical medicine and medical the clinical c science medical_research and comprehensive medical_care is also the physician practice within f has always been referred to sole member of two local sec_501 hospitals that provide inpatient and related_services sole member of a number of regional health care providers referred to these facilities are know as in addition f is the as as s m f a majority of the members of f's board_of trustees are public trustees consisting of community and civic leaders comprised of physician and administrative individuals from f substantive conflicts of interest policy the balance of the board is f has a presently both j and a are subsidiaries of f consequently the education research and medical practice activities at these sites are conducted in subsidiaries of performed directly in while the activities conducted at_f f c are the proposed reorganization with the growth of j and a operations and the need to coordinate the new parent_corporation will be named f f has adopted restated articles of incorporation and strategic and other planning policies and fundraising across the entire s proposes to reorganize restated bylaws which change its name to c and creates a new parent_corporation the new parent will be referred to become the sole member of new f neither j or a will be required to amend their corporate documents because those documents now provide that f the subsidiary organizations of new f--c corporations consequently j and a--will become brother-sister c will continue to serve as the parent of because the new parent will be named is the sole member to avoid confusion at the same time new f will as new f and c a s j f for technical state law reasons and to implement the transaction on the desired effective date january an amendment operative on the effective date to new f again to avoid confusion o will still be referred to will change the name of back new f has been incorporated as as new f new f simultaneously with this ruling has been recognized as exempt of the code and is other than a private_foundation an organization described in sec_509 a and under sec_501 because it b a vi is of the code as organized new f will be involved in overall strategic planning overall policy development system-wide medical education and medical_research planning capital and operating budgeting capital and resource allocation system-wide fundraising system-wide human resource planning legal compliance system-wide accounting and reporting and oversight of taxable each of the operating organizations that new f entities within the system will be the sole member of will be responsible for implementation of system- wide policies coordination of medical education medical_research and clinical care delivery for the region for which it has accountability new f will be funded primarily by assessments from the operating entities for their allocated portion of system-wide functions cost sharing arrangements and fundraising activities portions of the investment portfolio of new f will also hold and or manage s like a and j c will have a board_of directors which consists of physicians and administrators employed by c responsible for the day-to-day medical education medical_research and clinical operations of their respective organizations member has the following important structural and financial reserved powers over a and c that require its approval or action a’s and j’s boards will be as the sole new f j e e e approval of capital operating research and education budgets and capital expenditures compensation of employed physicians incurrence of debt sale or transfer of assets other than in the ordinary course of business e e election of the members of the board_of directors through its right to amend the bylaws the member may also ultimately remove c directors election of the ceo amendment of articles of incorporation and bylaws in addition new f has the right to approve mergers dissolution and new f has the power to establish policies that must be adopted and major corporate transactions issues the policies followed by the other entities within s including a include human resources employee compensation and benefits risk management labor relations fundraising governmental relations and public affairs cash management and tax-exempt_financing materials management and information systems in connection with major policy j and c finally rulings requested the implementation of the reorganization will not adversely affect c's j's and afs sec_501 status the implementation of the reorganization will not adversely affect or change the status as other than a private_foundation under c and j and sec_509 sec_509 b a iii of the code of of and a the flow of funds or accounting entries between new f and c a reflecting assessments for administrative and other services performed by new f or other exempt affiliated entities within s cost allocations for administrative and other services as distributions of cash without consideration as reorganization or structure of the organizations will not result in unrelated_business_taxable_income to new f the meaning of sec_511 a result of the j and a within of the code c j and as the transfer of assets from c investment funds on behalf of the entire s will not result in unrelated_business_taxable_income to the organization within the meaning of sec_511 to permit new f to manage of the code to new f law and rationale sec_50l a of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1 c -1 d of the income_tax regulations provides that of the code in its generally the term charitable is used in sec_501 accepted legal sense revrul_69_545 1969_2_cb_117 recognizes that the promotion of a charitable purpose within the meaning of sec_501 of the health is code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 c of the code sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_50l c sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it computed with the modifications listed in sec_512 less certain allowable deductions sec_512 of the code provides generally that rents_from_real_property and its incidental related personal_property are not unrelated_business_income unless the property is debt-financed under sec_514 code related to the exercise or performance by such organization of its charitable functions debt-financed_property does not include any property substantially of the sec_512 of the code requires that notwithstanding paragraphs property must be included in unrelated_business_taxable_income the net_income realized with respect to debt-financed or sec_512 b of the code exempts from the definition of unrelated_business_taxable_income all gains and losses from the sale exchange or other_disposition of non-inventory items and items not held_for_sale in the ordinary course of business sec_512 of the code limits the exclusion of interest annuities royalties and rents provided by sec_512 where such amounts are derived from a controlled organization and sec_1_512_b_-1 of the regulations provides that if an exempt_organization has control of another organization the controlling_organization shall include as taxable_income the amount of interest annuities royalties and rents derived from the controlled organization determined in accordance with the formula described in sec_512 regulations an item_of_gross_income in computing its unrelated business of the code and sec_1_512_b_-1 of the sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions - sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of business activities has a causal relationship to the achievement of exempt purposes and it substantial one business from which a particular amount of gross_income is derived to substantially related to purposes for which exemption is granted the production or distribution of the goods or performance of the services from which the gross_income is accomplishment of those purposes the regulation states that for the conduct of trade or be is substantially related only if the causal relationship is derived must contribute importantly to the a sec_514 of the code provides for the taxation under sec_512 of of the code income from debt-financed_property sec_514 b a i however provides that the definition of debt-financed_property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of the charitable purposes constituting the basis for its exemption under sec_501 analysis the purposes of j a and c will not change as a result of the proposed reorganization and the corresponding amendments to their respective articles of incorporation and bylaws operate to accomplish its respective exempt purposes under sec_501 of the code organizational structure will adversely affect j's exemption under section of c of the code therefore neither the act of reorganization nor the resulting each of these organizations will continue to a's and c's continued because j and c will continue to receive their support from the same sources after the reorganization the reorganization will not adversely affect their respective classification as non-private foundations a as a parent new f will provide guidance and direction to all of the a affiliated tax-exempt organizations in mechanism for coordinating the activities of all of the affiliates in support of their charitable purposes part of the system within the meaning of rev new f will also serve as new f will be considered an integral rul s in of the code will not be applicable with respect to the the reorganization transfer and related transactions by j and new f will not adversely affect their exempt status because the transferred assets the tax on unrelated_business_income will be put to the same charitable uses imposed by sec_511 transactions among the tax-exempt affiliated organizations of sec_513 business any trade_or_business which contributes importantly to the accomplishment of transfers and provisions of services among the affiliated tax exempt entities within dollar_figure will contribute to their mission of health care in the community therefore the reorganization and transactions described above will not result of the code for jd in unrelated_business_income under sec_511 through a of the code excludes from the definition of unrelated trade or an organization's exempt_purpose the proposed asset c and new f s because a conclusion accordingly based on all the facts and circumstances described above we rule as follows the implementation of the reorganization will not adversely affect c’s j's and a’s sec_501 status the implementation of the reorganization will not adversely affect or change the status as other than a private_foundation under sec_509 b a iii c and j and sec_509 of the code of of a and the flow of funds or accounting entries between new f and c reflecting assessments for administrative and other services performed by new f or other exempt affiliated entities within s allocations for administrative and other services as distributions of cash without consideration as structure of the organizations will not result in unrelated business a result of the reorganization or as cost j and a ssi taxable_income to new f the code c j and a within the meaning of sec_511 of the transfer of assets from c to new f to permit new f to manage investment funds on behalf of the entire s will not result in unrelated_business_taxable_income to the organization within the meaning of sec_511 of the code these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organizations that requested of the code provides that they may not be used or them cited as precedent sec_6110 these rulings are based on the understanding that there will be no material_change in the facts upon which they are based have a bearing on your tax status should be reported to the service informing your key district_director of these rulings ruling letter in your permanent records please keep this any changes that may we are sincerely yours marvin fe cander marvin friedlander chief exempt_organizations technical branch 5t2
